       Case 2:19-cr-00118-TLN Document 31 Filed 12/08/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     CHRISTOPHER LOUIS WADSTEIN
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  ) Case No. 2:19-cr-00118-TLN-1
11                                              )
     Plaintiff,                                 ) STIPULATION AND ORDER TO CONTINUE
12                                              ) STATUS CONFERENCE
     vs.                                        )
13                                              )
     CHRISTOPHER LOUIS WADSTEIN                 ) Date: December 10, 2020
14                                              ) Time: 9:30 a.m.
                                                ) Judge: Troy L. Nunley
15   Defendant.                                 )
                                                )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18
     Federal Defender Heather E. Williams through Assistant Federal Defender Douglas Beevers,
19
     attorney for Christopher Louis Wadstein, that the status conference, currently scheduled for
20
     December 10, 2020, be continued to January 21, 2021 at 9:30 a.m.
21
22          The defense needs more time to review discovery and conduct an investigation. Counsel

23   for defendant believes that failure to grant he above-requested continuance would deny counsel
     the reasonable time necessary for effective preparation, taking into account the exercise of due
24
     diligence.
25
26          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27   excluded of this order’s date through and including January 21, 2021; pursuant to 18 U.S.C.

28   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4

                                                     -1-
       Case 2:19-cr-00118-TLN Document 31 Filed 12/08/20 Page 2 of 3


1    based upon continuity of counsel and defense preparation.
2           Counsel and the defendant also agree that the ends of justice served by the Court granting

3    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

4                                                  Respectfully submitted,

5
     Dated: December 7, 2020
6                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
7
8                                                  /s/ Douglas Beevers
                                                   DOUGLAS BEEVERS
9                                                  Assistant Federal Defender
                                                   Attorney for Defendant
10                                                 CHRISTOPHER LOUIS WADSTEIN

11   Dated: December 7, 2020
                                                   McGREGOR W. SCOTT
12                                                 United States Attorney

13                                                 /s/ James Conolly
                                                   JAMES CONOLLY
14                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
       Case 2:19-cr-00118-TLN Document 31 Filed 12/08/20 Page 3 of 3


1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including
9    January 21, 2021, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the December 10, 2020 status conference shall be continued until January 21,
13   2021, at 9:30 a.m.
14
15   Dated: December 7, 2020
16                                                            Troy L. Nunley
                                                              United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
